UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6738


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

REGGIE ANDRE BECKTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:11-cr-00061-BR-1)


Submitted: January 28, 2021                                   Decided: February 19, 2021


Before WYNN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reggie Andre Beckton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reggie Andre Beckton appeals the district court’s text order denying his motion to

expand the record. We have reviewed the record and find no reversible error. Accordingly,

we affirm. United States v. Beckton, No. 7:11-cr-00061-BR-1 (E.D.N.C. Mar. 27, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2